Mr. Justice Aldrey
delivered the opinion of the court.
The appellant moved the court to direct the stenographer to prepare a transcript of the evidence, but the stenographer did not present the transcript in the clerk’s office of the lower court until some days after the expiration of the time allowed him for doing so, although no extension of that time was asked for either by the stenographer or by the appellant. In view of these facts and also considering that more than ninety days have elapsed since the appeal was taken *932and tlie transcript of the record not being filed in this court, the appellee moves for dismissal of the appeal. In this respect the present case is similar to that of Successors of Sanders, Philippi & Co., Ltd., v. Rivera, ante, page 901, and we must make a similar ruling. It is true that after the stenographer had filed the transcript of the evidence the parties, by stipulation, moved that it be amended and later asked the court to approve it without amendments, but this fact did not give the trial court jurisdiction to approve the transcript, for it had been presented after the time allowed by law.
The appeal must be

Dismissed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.